   Case 4:20-cr-06019-SMJ    ECF No. 3   filed 07/07/20   PageID.29 Page 1 of 2


                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
                                 PENALTY SLIP
                                                                  Jul 07, 2020
DEFENDANT: LI XIAOYU                                                 SEAN F. MCAVOY, CLERK



TOTAL NO. COUNTS: 11

VIO: 18 U.S.C. §§ 371, 1030(a)(2)(B), (a)(2)(C), (a)(5)(A),
     Conspiracy to Access Without Authorization and Damage Computers
     (Count 1)

PENALTY: CAG not more than 5 years;
         and/or $250,000 fine;
         not more than 3 years of supervised release; and,
         a $100 special penalty assessment

VIO: 18 U.S.C. § 1832(a)(1-3), (a)(5)
     Conspiracy to Commit Theft of Trade Secrets (Count 2)

PENALTY: CAG not more than 10 years;
         and/or $250,000 fine;
         not more than 3 years of supervised release; and,
         a $100 special penalty assessment

VIO: 18 U.S.C. § 1030(a)(2)(B), (a)(2)(C), (b), (c)(2)(B)(ii)
     Unauthorized Access to Computers (Count 3)

PENALTY: CAG not more than 5 years;
         and/or $250,000 fine;
         not more than 3 years of supervised release; and,
         a $100 special penalty assessment

VIO: 18 U.S.C. §§ 1349, 1343
     Conspiracy to Commit Wire Fraud (Count 4)

PENALTY: CAG not more than 20 years;
         and/or $250,000 fine;
         not more than 3 years of supervised release; and,
         a $100 special penalty assessment
   Case 4:20-cr-06019-SMJ      ECF No. 3   filed 07/07/20   PageID.30 Page 2 of 2




VIO: 18 U.S.C. §§ 1028A, 2
     Aggravated Identity Theft (Counts 5-11)

PENALTY: CAG mandatory sentence of 2 years to run consecutive to the
         penalty imposed pursuant to any other enumerated felony
         offense(s);
         and/or $250,000 fine;
         not more than 1 year supervised release;
         $100 special penalty assessment


18 U.S.C. §§ 982(a)(2)(B), 1030(i)(1)
Forfeiture Allegations




CASE
NO.       4:20-CR-6019-SMJ-1

AUSA        JAG
INITIAL
